 Case 4:20-cv-00134-AWA-LRL Document 1 Filed 08/24/20 Page 1 of 8 PageID# 1



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                              Newport News Division

JAMES R. BLAND, JR.,

              Plaintiff

v.                                                   Case No:

                                                     JURY TRIAL DEMANDED

JAMES CITY COUNTY ASSOCIATES, INC.,
d/b/a WILLIAMSBURG HONDA,
a Virginia corporation

       Serve: Mr. John E. Dodson, Registered Agent
              7101 Richmond Rd.
              Williamsburg, Virginia 23188,

              Defendant

                                       COMPLAINT

       COMES NOW the Plaintiff, James R. Bland, Jr. (“Plaintiff” or “Mr. Bland”), by counsel,

and as and for his Complaint against the Defendant James City County Associates, Inc., d/b/a

Williamsburg Honda (“Defendant” or “Williamsburg Honda”) states as follows:

                                           Parties

       1.     Plaintiff is a natural person and a resident of the Commonwealth of Virginia and

the City of Newport News.

       2.     Defendant is a Virginia corporation with its principal place of business being

located in James City County, Virginia. Defendant is primarily engaged in the business of

operating at least two new and used automotive dealerships and service centers on the outskirts

of Williamsburg, Virginia, including the dealership known as Williamsburg Honda, as well as its
 Case 4:20-cv-00134-AWA-LRL Document 1 Filed 08/24/20 Page 2 of 8 PageID# 2



sister dealership, Williamsburg Hyundai. At all relevant times, Defendant has maintained its

primary office location in James City County, Virginia.

                                       Jurisdiction and Venue

        3.       This Court has federal question jurisdiction over the subject matter of this

complaint pursuant to 28 U.S.C. § 1331, as this civil action arises in part under the laws of the

United States.

        4.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the Defendant

conducts business within this judicial district and division and the events complained of herein

took place within this judicial district and division.

                              Exhaustion of Administrative Remedies

        5.       Prior to instituting this civil action, Plaintiff timely filed an administrative claim

with the Norfolk office of the Equal Employment Opportunity Commission (“EEOC”). See

Exhibit 1.

        6.       On or about June 30, 2020, upon request of Plaintiff, the EEOC issued a “right to

sue” letter. See Exhibit 2. Plaintiff has filed the instant civil action within ninety (90) days of his

receipt of notice authorizing him to file this civil action in federal or state court.

                                       Facts and Background

        7.       Plaintiff is an African-American male.

        8.       Mr. Bland had been employed as a service advisor at Williamsburg Honda

beginning approximately July 2, 2018. Plaintiff’s job duties included, inter alia, providing

customer service to Defendant’s service department customers, such as acting as a liaison

between customers and the service department and technicians, presenting customers with repair

or service estimates, and checking out customers upon the conclusion of their repair or service



                                                   2
 Case 4:20-cv-00134-AWA-LRL Document 1 Filed 08/24/20 Page 3 of 8 PageID# 3



work. Mr. Bland’s job duties required him to enter the service garage many times a day in order

to speak with service technicians or to drop off or retrieve customers’ car keys.

       9.      During his tenure, Mr. Bland had made complaints to a supervisor, Jon Clark

(“Mr. Clark”), regarding Confederate paraphernalia displayed on the tool cabinet of a service

technician within the service garage including a Confederate flag, a Confederate flag decal and a

photo of Robert E. Lee in a Confederate uniform, all of which were prominently displayed. See

Exhibit 3.

       10.     The tool cabinet was located at all relevant times in a very conspicuous place in

the service garage where Mr. Bland would be forced to see it many times a day in the course of

his work duties due to its proximity to the entrance to the service garage from the customer area

and to the rack used to hang keys of vehicles being serviced.

       11.     Mr. Bland complained to Mr. Clark of the Confederate display on at least three

occasions, including June 28, 2019, approximately twelve days before termination. Mr. Bland

advised Mr. Clark that the display was extremely offensive and insulting to him, particularly due

to the violence occurring in Charlottesville in August of 2017 associated with the infamous

“Unite the Right” rally. Mr. Bland told Mr. Clark that he considered the display of Confederate

paraphernalia to be a symbol of hatred.

       12.     At least one other employee or contract employee confided in Mr. Bland that he

found the prominent Confederate display in the workplace to be “appalling.”

       13.     The Confederate display in the workplace was severe and/or pervasive enough to

create a work environment that a reasonable person would consider intimidating, hostile and/or

abusive.




                                                 3
 Case 4:20-cv-00134-AWA-LRL Document 1 Filed 08/24/20 Page 4 of 8 PageID# 4



        14.    At no point during Plaintiff’s employment did Defendant apparently ever ask or

tell the service technician to remove the Confederate imagery from his tool chest. Defendant

knew of the display as well as its effect upon Plaintiff, but failed to take prompt and appropriate

corrective action.

        15.    In contrast to the deference paid by Defendant to the prominent Confederate

display, Mr. Clark would periodically “prank” Mr. Bland by taking and hiding inoffensive

decorative items from Mr. Bland’s workstation, including an “easy button” and Harley-Davidson

memorabilia.

        16.    At all relevant times, Mr. Bland performed his job duties to the reasonable

expectations of Williamsburg Honda, even receiving a performance bonus on or about May 24,

2019.

        17.    Mr. Clark terminated Plaintiff on or about July 10, 2019, giving no reason aside

from stating “things aren’t working out.” Upon information and belief, Mr. Clark was the

decision-maker regarding Defendant’s termination of Plaintiff. Alternatively, Mr. Clark

discriminatorily influenced an unknown decision-maker into making the formal decision to

terminate Plaintiff.

        18.    Plaintiff’s termination following his complaints about the Confederate display

demonstrates that his silently enduring the offensive conduct was a condition of continued

employment with Defendant.

        19.    The termination of Plaintiff was motivated by discriminatory and retaliatory

animus and was without a legitimate business reason and/or based upon pretext.




                                                4
 Case 4:20-cv-00134-AWA-LRL Document 1 Filed 08/24/20 Page 5 of 8 PageID# 5



              Count I—Retaliation in Violation of Title VII, 42 U.S.C. § 2000e, et seq.

        20.       Plaintiff incorporates by reference the allegations of Paragraphs One through

Nineteen as if set out in full herein.

        21.       Defendant discriminated against Plaintiff with regard to the terms and conditions

of his employment, specifically, with regard to his discharge, due to his engagement in protected

activities including making complaints to his supervisor regarding harassment, discrimination

and/or a hostile workplace based upon his race (black) stemming from the Confederate display in

the workplace or alternatively, what Plaintiff reasonably believed to be harassment,

discrimination and/or a hostile workplace, all of which Defendant knew of. Plaintiff’s complaints

were protected activities.

        22.       This retaliation against Plaintiff for engaging in protected activities constituted a

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.

        23.       The Defendant’s conduct was motivated by malice, spite and ill will; was willful

and wanton, and evinced conscious disregard for the rights of Plaintiff.

        24.       Defendant’s acts of malice, spite, and ill will which evince a conscious disregard

for the rights of Plaintiff include, but are not limited to: retaliating against him due to his

engagement in protected activity and discharging him because of him engagement in protected

activity.

        25.       As a direct and proximate result of the Defendant’s actions, Plaintiff has suffered

and continues to suffer economic and non-economic damages, including lost back pay, lost front

pay, lost benefits and other wages, emotional distress and attorney’s fees and costs. Due to the

severity of Defendant’s conduct, Plaintiff is also entitled to punitive damages.




                                                    5
 Case 4:20-cv-00134-AWA-LRL Document 1 Filed 08/24/20 Page 6 of 8 PageID# 6



         Count II--Discrimination in Violation of Title VII, 42 U.S.C. § 2000e, et seq.

        26.     Plaintiff incorporates by reference the allegations of Paragraphs One through

Nineteen as if set out in full herein.

        27.     Defendant discriminated against Plaintiff with regard to the terms and conditions

of his employment, specifically, with regard to allowing workplace conditions (i.e. the

Confederate display) to exist that was severe and/or pervasive enough to create a work

environment that a reasonable person would consider intimidating, hostile and/or abusive; as

well as making Plaintiff’s silent endurance of such display to be a condition of continued

employment; as well as in Plaintiff’s ultimate termination following his complaints about the

Confederate display in the workplace.

        28.     The failure to take prompt and appropriate corrective action to remedy the hostile

workplace; the making Plaintiff’s silent endurance of the Confederate display into a condition of

continued employment as well as the ultimate termination of Plaintiff all constitute violations of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.

        29.     The Defendant’s conduct was motivated by malice, spite and ill will; was willful

and wanton, and evinced conscious disregard for the rights of Plaintiff.

        30.     As a direct and proximate result of the Defendant’s actions, Plaintiff has suffered

and continues to suffer economic and non-economic damages, including lost back pay, lost front

pay, lost benefits and other wages, emotional distress and attorney’s fees and costs. Due to the

severity of Defendant’s conduct, Plaintiff is also entitled to punitive damages.

                   Count III—Discrimination in Violation of 42 U.S.C. §1981

        31.     The allegations of Paragraphs One through Nineteen are incorporated by

reference as if set out in full herein.



                                                 6
 Case 4:20-cv-00134-AWA-LRL Document 1 Filed 08/24/20 Page 7 of 8 PageID# 7



       32.     Plaintiff is an African-American and had made complaints to Defendant regarding

an offensive and prominent display of Confederate memorabilia in the workplace.

       33.     Defendant terminated Plaintiff’s employment without a legitimate business reason

and/or based on pretextual reasons.

       34.     Plaintiff’s race was the motivating factor in Defendant’s decision to terminate

Plaintiff; Defendant would not have terminated Plaintiff but for such discriminatory motivation.

       35.     Alternatively, an intent to retaliate against Plaintiff for complaining about an

intimidating, hostile and/or abusive display of Confederate memorabilia in the workplace was

the motivating factor in Defendant’s decision to terminate Plaintiff; Defendant would not have

terminated Plaintiff but for such retaliatory motivation.

       36.     As a direct and proximate result of the Defendant’s willful actions, Plaintiff has

suffered and continues to suffer economic and compensatory damages, including lost back pay,

lost front pay, lost benefits and other wages and attorney’s fees and costs.

       37.     Due to the willfulness of Defendants’ conduct, Plaintiff is also entitled to punitive

damages.

       WHEREFORE, the Plaintiff, James R. Bland, Jr., by counsel, prays that this honorable

Court grant him relief as against the Defendant, including, but not limited to:

               a.      past lost wages and benefits;

               b.      future lost wages and benefits;

               c.      compensatory and/or liquidated damages;

               d.      punitive damages;

               e.      nominal damages;

               f.      pre- and post-judgment interest;



                                                 7
 Case 4:20-cv-00134-AWA-LRL Document 1 Filed 08/24/20 Page 8 of 8 PageID# 8



           g.    attorney’s fees and litigation costs; and

           h.    such other compensatory and equitable relief as deemed just and proper.

PLAINTIFF DEMANDS TRIAL BY JURY ON ALL ISSUES SO TRIABLE

Dated:     August 24, 2020              Respectfully Submitted:



                                           /s/Steven B. Wiley
                                        Steven B. Wiley (VSB No. 47531)
                                        WILEY LAW OFFICES, PLLC
                                        440 Monticello Ave., Suite 1817
                                        Norfolk, Virginia 23510
                                        (757) 955-8455
                                        (757) 319-4089 facsimile
                                        swiley@wileylawoffices.com

                                        Counsel for James R. Bland, Jr.




                                           8
